DeNNY, J.
The appellant excepts to the signing of the judgment below, and challenges the power of the court to order the sale of farm lands left in trust under a Will for the ultimate benefit of minors, even though the farms cannot be operated profitably.
The judgment below simply approves and orders compliance with a family settlement. The settlement not only appears to have been fairly *434made, but doubtless will aid materially in tbe preservation of tbe Hendley estate. Such agreements are looked upon with favor by tbe courts.
We said in Fish v. Hanson, 223 N. C. 143, 25 S. E. (2) 461: “Family agreements looking to tbe advantageous settlement of estates or to tbe adjustment of family differences, disputes or controversies, when approved by tbe court, are valid and binding. They are bottomed on a sound public policy which seeks to preserve estates and to promote and encourage family accord. Spencer v. McCleneghan, 202 N. C. 662, 163 S. E. 753; In re Estate of Wright, 204 N. C. 465, 168 S. E. 664; Reynolds v. Reynolds, 208 N. C. 578, 182 S. E. 341; Bohannon v. Trotman, 214 N. C. 706, 200 S. E. 852; Scbouler, Wills, Executors and Administrators (6d), sec. 3103.” See also Redwine v. Clodfelter, 226 N. C. 366, 38 S. E. (2) 203; In re Reynolds, 206 N. C. 276, 173 S. E. 789; and Tise v. Hicks, 191 N. C. 609, 132 S. E. 560.
The judgment of the court below is
Affirmed.